Citation Nr: 0844381	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-24 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a duodenal ulcer; and if so whether the claim 
should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1966 to April 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence had not been presented to reopen a claim for service 
connection for a duodenal ulcer.

This case was remanded by the Board in April 2008.  The 
veteran testified before the undersigned at a videoconference 
hearing in October 2008.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  Service connection for a duodenal ulcer was denied in an 
August 1974 RO decision; because the evidence showed a pre-
existing duodenal ulcer had not been aggravated by active 
duty service.  The veteran did not submit a notice of 
disagreement within one year and the decision became final.  

2.  The claim was again denied in a December 2004 RO 
decision, because new and material evidence had not been 
submitted.  The veteran did not submit a notice of 
disagreement within one year and the decision became final.

3.  Evidence submitted since the most recent final denial of 
the veteran's claim includes information that was not 
previously considered; establishes a fact necessary to 
substantiate the claim; and raises a reasonable possibility 
of substantiating the claim.

4.  A duodenal ulcer clearly and unmistakably pre-existed 
service but the evidence is not clear and unmistakable that 
the disease was not aggravated in service.

5.  Duodenal ulcer disease is the result of disease or injury 
in service.


CONCLUSIONS OF LAW

1.  The August 1974 and December 2004 RO decisions are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2008).

2.  Evidence received since the December 2004 RO decision is 
new and material, and the claim for service connection for a 
duodenal ulcer is reopened.  38 U.S.C.A. § 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2008).

2.  Duodenal ulcer disease was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  The Board has considered this 
legislation and its impact on the veteran's case.  Given the 
entirely favorable action below, however, no discussion of 
the VCAA is required at this point.  Any VA deficiency in 
meeting the duties to notify or assist has not resulted in 
prejudicial error.

New and Material Evidence

In an August 1974 decision, the RO denied service connection 
for a duodenal ulcer because the evidence showed that a pre-
existing duodenal ulcer had not been aggravated by active 
duty service.  The veteran was informed of the decision and 
of his appellate rights on September 5, 1974.  He did not 
submit a notice of disagreement within one year and the 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002).

The veteran attempted to reopen his claim in July 2004.  In a 
December 2004 decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim.  
The veteran was informed of the decision and of his appellate 
rights on December 15, 2004.  He did not submit a notice of 
disagreement within one year and the December 2004 decision 
also became final.  38 U.S.C.A. § 7105(c) (West 2002).

Thirty-eight C.F.R. § 3.156(a), which defines "new and 
material evidence," was revised, effective August 29, 2001.  
The instant claim to reopen was filed after that date, and 
the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The last prior final denial of the claim was a December 2004 
rating decision.  At that time, the evidence consisted of 
service treatment records and a December 2004 statement from 
the veteran.  The service treatment records showed that prior 
to entering service, the veteran was treated for duodenitis, 
with probable small active duodenal ulcer.  While in service, 
he was treated for gastrointestinal symptoms such as daily 
burning pain, occasional vomiting, and frequent constipation.  
An upper gastrointestinal series revealed a deformed duodenal 
ulcer with small central ulcer crater.  He received a medical 
discharge with a finding that an ulcer of duodenum, existed 
prior to service.

In his December 2004 statement, the veteran wrote that his 
ulcer was not active prior to entering service, as it had 
been successfully treated for 2 years on a bland diet 
regimen.  He wrote further that the ulcer was aggravated in 
service, during which time he was treated with Phenobarbital 
and a bland diet.  He currently continued to treat with 
medication and bland diet as needed.

Evidence added to the record since the 2004 decision includes 
VA outpatient treatment records dated from February 2000 to 
July 2006; a March 2008 opinion from Dr. A., the veteran's 
private physician; and testimony from the veteran provided at 
an October 2008 hearing.  

The VA outpatient records reflect treatment for a variety of 
health concerns.  Of particular interest, however, are March 
2006 clinical notes that show occasional complaint of 
heartburn, stomach upset and the use of prescription medicine 
to control stomach acid.  The March 2008 opinion from Dr. A. 
indicated review of the veteran's military personnel and 
medical records.  Dr. A. opined that the veteran had suffered 
from peptic ulcer disease at the time of his induction into 
service, and his subsequent military service and diet 
aggravated his peptic ulcer disease.

At the October 2008 hearing, the veteran testified that his 
symptoms had worsened during service, resulting in his 
hospitalization and use of medications.  He stated that the 
symptoms of burning pain, constipation, and gas had 
progressed to the point where they interfered with his 
ability to sleep and function in his daily activities.  He 
further stated that prior to service; his ulcer was largely 
controlled with a bland diet, with only occasional flare-ups.  
He believed the change in diet in service is what led to the 
aggravation.

The Board finds that the VA outpatient treatment records and 
the medical opinion from Dr. A. are new evidence, as they 
were not previously considered by the RO.  In addition, the 
Board finds that this evidence relates to an element where 
the previously submitted evidence was found to be 
insufficient.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
At the time of the last and prior final decision, the RO 
determined that the evidence was insufficient to show that a 
preexisting ulcer had been aggravated as a result of active 
duty service.  The VA treatment records show a continuation 
of gastrointestinal symptoms caused by an active ulcer.  Dr. 
A.'s opinion serves as the required competent medical opinion 
on the question of whether an ulcer was aggravated as a 
result of service.  His positive opinion raises a reasonable 
possibility of substantiating the claim.  As such, new and 
material evidence has been submitted.  The veteran's claim is 
reopened and the Board may now proceed to review the claim on 
a de novo basis. 

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

A veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "the government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness for wartime service under 
section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The Court noted that the government may show a lack 
of aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306.

The veteran contends that a preexisting duodenal ulcer was 
permanently aggravated as a result of active duty service.  

Service treatment records include a January 1965 letter from 
Dr. S., the veteran's private physician.  Dr. S. indicated 
that based on his clinical examination, the veteran had 
duodenitis, with probable small active duodenal ulcer.  
During the May 1966 pre-induction physical examination, X-
rays revealed an irritable duodenum, but no evidence of a 
true crater.  The veteran also reported a history of frequent 
indigestion and stomach trouble on his May 1966 Report of 
Medical History form, but the examining physician commented 
that there was no clinical proof of an ulcer.  

A November 1966 clinical note shows a diagnosis of chronic 
duodenitis.  Additional clinical notes throughout February 
1967 show the veteran complained of gastrointestinal symptoms 
such as daily burning pain, occasional vomiting, and frequent 
constipation.  Eating reportedly made the symptoms worse.  
The veteran was given several medications to try, but had no 
improvement.  The clinical impression was "rule out peptic 
ulcer."  A March 1967 upper gastrointestinal series 
examination showed "deformed duodenal ulcer with small 
central ulcer crater."  The diagnosis was duodenal ulcer.  

Service treatment records also include a narrative summary 
from a March 1967 Medical Board evaluation.  The summary 
indicated that prior to service; the veteran had been treated 
with diet, antacids, and antispasmodics and responded without 
complication.  His upper gastrointestinal symptoms were 
intermittent prior to induction, but had become more severe 
and more frequent during service.  He was briefly 
hospitalized and received treatment, which did not result in 
abatement of symptoms.  

The Medical Board's physical examination revealed that the 
veteran had experienced a 10 pound weight loss over the prior 
4-5 months.  There was a moderate degree of epigastric 
tenderness on palpation of the abdomen.  The veteran was also 
noted to be asymptomatic, except on occasions of dietary 
indiscretion and periods of anxiety which appeared to 
precipitate recurrence of his upper gastrointestinal 
symptoms.  An upper gastrointestinal series showed a deformed 
duodenal ulcer with small central ulcer crater.  The final 
diagnosis of the Medical Board was "ulcer of duodenum, which 
existed prior to service, and not incurred in the line of 
duty."  

The Medical Board determined that the veteran was unfit for 
induction into service because of the presence of ulcer 
disease prior to entering service (EPTS), confirmed by X-ray.  
It was recommended that he be separated from service.  The 
March 1967 physical examination at separation included a 
diagnosis of ulcer of duodenum, EPTS.
 
The veteran was examined for induction into service in May 
1966.  Although a history of ulcer disease was reported, an 
X-ray study was reportedly normal and all systems were 
indicated to be normal.  Because the disability was not noted 
on examination when the veteran was accepted for service, the 
presumption of soundness is for application.  38 U.S.C.A. §§ 
1111 (West 2002); 38 C.F.R. § 3.304(b).

The evidence is clear and unmistakable that the ulcer disease 
pre-existed service.  Dr. Hennessey's January 1965 report 
contains findings and a diagnosis of duodenitis with probable 
small active duodenal ulcer.  The veteran concedes that he 
was treated for an ulcer prior to service.


The evidence is not clear and unmistakable that the 
disability underwent no aggravation in service.

The veteran has presented both oral and written testimony 
that prior to service his ulcer was largely controlled with a 
bland diet, with only occasional flare-ups.  His testimony 
further reveals that during service, the symptoms of burning 
pain, constipation, and gas progressively worsened to the 
point where they interfered with his ability to sleep and 
function in his daily activities.  He is competent to report 
such symptoms.  Lay testimony is competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Savage 
v. Gober, 10 Vet. App. 488 (1997).  Moreover, his testimony 
is buttressed by evidence of complaints and clinical findings 
in the service treatment records, which suggest a noticeable 
increase in the severity of the duodenitis during service. 

Upon entering service, X-rays did not detect an actual ulcer 
crater.  Shortly after entering service however, the veteran 
began to complain of pain and irritation and other 
gastrointestinal symptoms- associated with the chronic 
duodenitis.  Treatment with medication and diet had no 
lasting improvement, and he was also briefly hospitalized.  
The Board also notes that in March 1967 upper 
gastrointestinal series examination showed "deformed 
duodenal ulcer with small central ulcer crater, for which he 
received a medical discharge.  The Board finds that the 
cumulative evidence reflects an increase in the severity of 
the veteran's duodenitis during service.  

The record contains no specific finding that the increase in 
the severity of the veteran's peptic ulcer disease in service 
was due to the natural progress of the disease.  Hence, the 
presumption of soundness is not rebutted and the case is 
treated as a normal claim for service connection.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

There is a competent medical opinion of record which states 
that although the veteran suffered from peptic ulcer disease 
at the time of his induction into service, his subsequent 
military service and diet aggravated his peptic ulcer 
disease.  This opinion is considered probative, as Dr. A. 
indicated that he had reviewed the veteran's military 
personnel and medical records, and his conclusion is 
consistent with evidence of record.  See Black v. Brown, 5 
Vet. App. 177 (180) (1995).  This undisputed opinion serves 
to link current peptic ulcer disease to service.  

Resolving all reasonable doubt in the veteran's favor, 
service connection for a duodenal ulcer is granted.  38 
U.S.C.A. § 5107(b).


ORDER

New and material evidence has been submitted and the claim 
for service connection for a duodenal ulcer is reopened; 
service connection for a duodenal ulcer is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


